                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION


 UNITED STATES OF AMERICA                                                               Plaintiff

 v.                                                    Criminal Action No. 3:18-cr-00059-RGJ

 CHESTER THORN                                                                        Defendant

                                           * * * * *

                            MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant Chester Thorn’s Motion to Suppress Any

and All Evidence Seized at the Time of His Arrest. [DE 23]. The Court held a suppression hearing

on February 13, 2019. [DE 29]. Briefing is complete, and the Motion is ripe. [See DE 26; DE 36;

DE 37]. For the reasons below, the Court DENIES Thorn’s Motion.

                                       BACKGROUND

       On March 14, 2017, Louisville Metro Police Department (“LMPD”) Detectives Brad Jones

and Joseff Keeling spoke with an individual who complained of drug trafficking at a “drug house”

in Louisville. [DE 29, Tr. Supp. Hearing at 107:17–25, 108:1–15]. The complainant admitted that

he had previously purchased marijuana from the alleged trafficker but now wanted the drug house

to be “shut down.” [Id.].

       Acting on the complaint, Detectives Jones and Keeling drove by the alleged drug house to

examine the situation. The detectives witnessed an individual carrying a bag leave the house and

get in the passenger seat of a white Lexus that was parked in the driveway. [Id. at 114:13–25,

115:1–4]. Several minutes later, the individual exited the Lexus without the bag and reentered the

house. [Id.]. Detective Jones suspected that the activity “could have been some form of payment,




                                                1
some kind of drug transaction activity which, you know, led us to believe the credibility of the

complainant that came in and talked to me.” [Id. at 115:8–11].

       When the Lexus left the house, the detectives followed the vehicle and contacted an LMPD

K-9 unit while they drove on the Snyder Expressway. [Id. at 126:24–25]. Before the K-9 unit

arrived, the Lexus swerved abruptly into the left-turn lane without using a turn signal. Detective

Jones stopped the Lexus upon seeing the traffic violation. [Id. at 116:4–10].

       Detective Jones approached the Lexus, introduced himself, and explained to the driver,

Thorn, why he pulled him over.1 Detective Jones asked Thorn for his name and requested his

license, registration, and proof of insurance. Detective Jones, looking at the license, asked Thorn

if he still lived on Monaco Drive, and Thorn replied “yeah . . . , well that’s my address, . . . yeah,

that’ll work.” Detective Jones sought to clarify, and Thorn responded that he was “stay[ing] with

a friend right now.” Detective Jones again tried to clarify, and Thorn eventually provided an

address on Wabash Place.

       Detective Jones instructed Thorn to step out of the vehicle and provide proof of insurance,

which Thorn said was on his phone. Detective Jones asked Thorn if there were any drugs or

weapons in the car. Thorn said no, and Detective Jones asked Thorn if he could look in the car.

Thorn declined. Thorn exited the vehicle, pulled up the proof of insurance on his phone, and

handed the phone to Detective Jones. Detective Jones examined the insurance information on

Thorn’s phone, after which Detective Keeling verified the vehicle’s VIN number to confirm that

it was the same vehicle listed on the insurance. [Id. at 119:14–15].

       Detective Jones went to his vehicle to conduct a routine background check and write a

citation for the traffic violations, while Detective Keeling stood outside the police truck with


1
 Unless otherwise noted, these events were captured by Detective Jones’s body camera. [See DE 33, Supp.
Hearing U.S. Ex. 2].

                                                  2
Thorn. Unlike LMPD’s marked vehicles, which are equipped with a mounted computer terminal,

printer, and scanner to input driver’s license information and print out a citation, the unmarked

police truck that Detective Jones was driving relied on a separate computer that the detectives

carried in the back seat. [DE 36 at 208–09]. Detective Jones retrieved the computer and logged

in to conduct the background check. The computer had trouble connecting to the network, and

Detective Jones became visibly frustrated with the delay in obtaining information. Detective Jones

explained the delay to Thorn and ultimately exited and logged back into the program, eventually

finding the information he sought. [DE 29, Tr. Supp. Hearing at 124–25].

       After reviewing the information from the online database, Detective Jones began filling

out a citation for two traffic offenses—improper lane changing and failure to notify the Department

of Transportation of a change of address. [Id. at 126:8–9]. While Detective Jones wrote out the

citations, the K-9 officer arrived. The K-9 performed a “sniff” around the Lexus and tried to enter

the passenger’s side through the window. The K-9 officer told Detective Keeling that the K-9

confirmed a hit on the vehicle for the presence of contraband. [Id. at 167:13–23]. After the hit,

Detective Keeling and the K-9 officer searched Thorn’s car. Thorn became angry and attempted

to grab his phone. Detective Keeling handcuffed Thorn to prevent him from destroying evidence

on the phone, which had been “constantly going off” during the stop. [Id. at 168:16–25, 169:1–

17]. The detectives searched Thorn’s Lexus and found a loaded pistol in the center console,

approximately $40,000 in cash in a leather bag on the passenger-side floorboard, and

approximately twelve pounds of marijuana in a plastic tote in the trunk.

       A grand jury charged Thorn with drug and firearm offenses. [DE 1]. Thorn now moves to

suppress evidence discovered during the stop and search of his vehicle. [DE 23]. The Court held

a suppression hearing [DE 29], and the parties filed post-hearing briefs [DE 36; DE 37].



                                                3
                                           DISCUSSION

       Thorn argues that the stop was improper because the police had no arrest or search warrant,

saw no misdemeanor or felony committed in their presence, and did not have probable cause to

believe that a felony was committed in their presence. [DE 23 at 54]. Thorn also argues that even

if the stop were supported by probable cause, the stop was unreasonably extended. [Id. at 55–56].

Finally, Thorn asserts that the “officer learned nothing during the legitimate stop that rose to the

level of reasonable suspicion justifying further investigation of a different crime.” [Id. at 56]. For

these reasons, Thorn seeks to suppress the items found in the car.

A.     The Stop of Thorn’s Vehicle was Proper.

       First, Thorn alleges that his vehicle was improperly stopped. [DE 23 at 54]. Police officers

can lawfully stop a vehicle when they have probable cause that the driver committed a traffic

violation. United States v. Ferguson, 8 F.3d 385, 391 (6th Cir. 1993). And a stop based on a

traffic violation is permissible even if it is used as pretext for further investigation. Whren v.

United States, 517 U.S. 806, 813 (1996). Indeed, an officer’s actual motivation for making the

stop is irrelevant to the constitutionality of the stop when the officer has the requisite probable

cause to make the stop. United States v. Bailey, 302 F.3d 652, 656 (6th Cir. 2002). In other words,

if a traffic stop is properly supported by probable cause, “it is irrelevant what else the officer knew

or suspected about the traffic violator at the time of the stop.” Ferguson, 8 F.3d at 391.

       Here, Detectives Jones and Keeling saw Thorn’s car “veer across two traffic lanes and turn

without signaling.” [DE 36 at 211]. Changing lanes without signaling violates Kentucky law. See

Ky. Rev. Stat. § 189.380. The detectives thus had probable cause to stop Thorn. The detectives’

prior investigation into the reported drug house does not affect the constitutionality of the stop,

even if the stop were pretextual to further investigate that report. Whren, 517 U.S. at 813.



                                                  4
B.     The K-9 Sniff Did Not Violate the Fourth Amendment.

       Next, Thorn alleges that even if the officers had probable cause for the stop, the stop was

improperly extended. [DE 23 at 55–56]. Traffic stops cannot be “excessively intrusive and must

be reasonably related in time to the investigation.” United States v. Wellman, 185 F.3d 651, 656

(6th Cir. 1999) (citing Berkemer v. McCarty, 468 U.S. 420, 439 (1984); United States v. Palomino,

100 F.3d 446, 449 (6th Cir. 1996)). A traffic stop justified only by the interest in issuing a citation

becomes unlawful if the stop is “prolonged beyond the time reasonable required to complete that

mission.” Illinois v. Caballes, 543 U.S. 405, 407 (2005). But the stop may be extended if

“something [] occurred during the traffic stop [that] generated the necessary reasonable suspicion

to justify a further detention.” United States v. Torres-Ramos, 536 F.3d 542, 550 (6th Cir. 2008).

       Relying on Rodriguez v. United States, Thorn notes that traffic stops are “relatively brief

encounter[s]” that allow for “ordinary inquiries incident to [the traffic] stop.” 135 S. Ct. 1609,

1614–15 (2015) (internal quotation marks and citations omitted). “An officer . . . may conduct

certain unrelated checks during an otherwise lawful traffic stop. But . . . he may not do so in a

way that prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual.” Id. at 1615.

       Thorn asserts that this case is analogous to Rodriguez. [DE 26-2 at 98]. In that case, the

officer pulled over the defendant to conduct a traffic stop. 135 S. Ct. at 1612. After the officer

issued a warning ticket and returned the defendant’s documents, the officer asked if he could walk

his K-9 around the vehicle. Id. at 1613. Despite the defendant’s refusal, the officer did so. Id.

The K-9 alerted, and the officer found a bag of narcotics in the vehicle. Id. On appeal, the Supreme

Court held that the officer’s extension of the traffic stop without reasonable suspicion to conduct

a dog sniff violated the Fourth Amendment’s protection against unreasonable searches and

seizures. Id. at 1611.
                                                  5
       While this case, like Rodriguez, concerns a dog sniff during a traffic stop, the facts are

much like those in Caballes, a case relied upon by the Court in Rodriguez. In Caballes, the

defendant was pulled over for speeding. 543 U.S. at 406. The responding officer radioed police

dispatch to report the stop, and an officer with a narcotics-detection dog overhead the transmission

and headed to the scene. Id. When the second officer arrived, the responding officer was in the

process of writing a ticket for the defendant, and the second officer walked his dog around the car.

Id. The dog alerted on the trunk, in which the officers found narcotics. Id.

       On appeal, the Court noted that “[a] seizure that is justified solely by the interest in issuing

a warning ticket to the driver can become unlawful if it is prolonged beyond the time reasonably

required to complete that mission.” Id. at 407. The Court accepted the state court’s conclusion

that the stop’s duration was justified “by the traffic offense and the ordinary inquiries incident to

such a stop.” Id. at 408. And it clarified that “conducting a dog sniff would not change the

character of a traffic stop that is lawful at its inception and otherwise executed in a reasonable

manner, unless the dog sniff itself infringed respondent’s constitutionally protected interest in

privacy.” Id. Rodriguez affirmed these principles, noting that “[a]uthority for the seizure ends

when tasks tied to the traffic infraction are—or reasonably should have been—completed.” 135

S. Ct. at 1611. “Beyond determining whether to issue a traffic ticket, an officer’s mission during

a traffic stop typically includes checking the driver’s license, determining whether there are

outstanding warrants against the driver, and inspecting the automobile’s registration and proof of

insurance.” Id. Once this mission is complete, the officers must release the suspect absent

reasonable suspicion. Id. at 1615.

       In this case, Detective Jones collected the necessary documents to perform the routine

background check before writing the citation. [DE 29, Tr. Supp. Hearing at 118–19]. While



                                                  6
Detective Jones performed these checks and wrote the citation, the K-9 sniffed the vehicle. [Id. at

127]. The dog alerted on the front passenger side door, and the detectives searched the car and

found the relevant evidence. [DE 23-1]. The stop was not prolonged to complete the sniff. As in

Caballes, and unlike in Rodriguez, the K-9 sniffed the vehicle while the detective was writing the

citation. [DE 29 at 128:6–10]. Indeed, Detective Jones had not even finished writing the citation

when the K-9 alerted on the vehicle. [Id.]. The detectives thus did not extend the traffic stop

beyond what was required to complete the stop’s mission, and the United States was therefore not

required to show reasonable suspicion for the K-9 sniff. For these reasons, the K-9 sniff did not

violate the Fourth Amendment.

                                        CONCLUSION

       For the reasons set forth above, and being otherwise sufficiently advised, THE COURT

HEREBY ORDERS that Thorn’s Motion to Suppress [DE 23] is DENIED.




                                                           April 24, 2019




Cc:    Counsel of record




                                                7
